IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,603-01


                        EX PARTE PARRISH LEE COBB, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2017-1022-C1A IN THE 54TH DISTRICT COURT
                           FROM McLENNAN COUNTY


       Per curiam.

                                            ORDER

       Applicant pled guilty to aggravated robbery under a plea agreement and was sentenced to

eighteen years’ imprisonment. Applicant, through habeas counsel, filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       In several grounds, Applicant contends that his guilty plea was involuntary due to the

ineffective assistance of his trial counsel. The record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claims. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d).
                                                                                                       2

        The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues. The trial court may also make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 19, 2021
Do not publish